Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
 Response to Arguments
Applicant’s arguments in light of the amendment, filed 2/15/2022, with respect to Double Patenting and 35 U.S.C. §103 rejection have been fully considered and are persuasive.  The Double Patenting rejection of claims 4 and 14 has been withdrawn.  The 35 U.S.C. §103 rejection of claims 1-3, 5-13 and 15-20 have been withdrawn. 
Claim Objections
Claim 1 is objected to because of the following informalities:  “a potential candidate” should be ‘a potential candidate algorithm’ for clarity and consistency in the context of the other limitations in the claim.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach all the limitations of the independent claims 1, 11 and 16.
The most pertinent discovered prior art appears to be to US Pat. Pub. No. 2018/0046919 to Li et al.  Li et al. discloses iterating through different versions of an original neural network and selecting a version to replace the original neural network based on a criterion (figs. 12-13).  The different versions are pruned versions of the original neural network, hence being different candidate algorithms.   Pruned neural networks intrinsically utilize less memory than an original neural network from which they are derived.  However, Li et al. does not appear to disclose actively determining whether the candidate algorithms utilized less memory than the original neural network or other candidate algorithms as recited in the instant claims.  Furthermore, Li et al. does not appear to further disclose:
For claim 1: determining that the candidate algorithm utilizes less memory than the generated algorithm, wherein the determining includes testing a potential candidate algorithm with any memory that is not currently allocated to the neural network
For claim 11: capturing, during execution of an iteration of a neural network, a first generated algorithm used by the neural network during the iteration, wherein the neural network includes a plurality of generated algorithms including the first generated algorithm
For claim 16: capturing, during execution of an iteration of a neural network, a generated algorithm used by the neural network during the iteration, the neural network reside in a graphics card memory during execution
Conclusion
This application is in condition for allowance except for the following formal matters: claim objection.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125